Title: From Thomas Jefferson to George Muter, 17 July 1780
From: Jefferson, Thomas
To: Muter, George



In Council July 17th. 1780.

The Board are of opinion that Mrs. Burnley may be permitted to repair to and remain within the county of Hanover, subject to the future direction of the Executive and Colo. Muter is desired to take measures accordingly and for the dispatch of the flag. They wish Mrs. Burnley to be reminded that she must be conscious of the many circumstances which render her disposition towards this country suspicious and which may justly induce a belief that motives of interest and not of affection to the state must have brought her here; and therefore that she be admonished to conduct herself with the greatest circumspection, as a want of that added to the very unceremonious manner in which she has ventured to introduce herself and flag may dispose the executive to discontinue her residence here if they shall have any cause to believe she shall be conducting herself improperly.

Th. Jefferson

